NUMBER 13-20-00269-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


PABLO MARTINEZ CANO,                                                     Appellant,

                                         v.

SILVIA ESTELA MARTINEZ,
SYLVIA ESTELA GUERRA MARTINEZ,
AND MAURICIO GUERRA MARTINEZ,                                            Appellees.


                  On appeal from the 275th District Court
                        of Hidalgo County, Texas.


                                     ORDER
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      Appellant Pablo Martinez Cano is appealing an order granting an injunction in a

favor of appellees Silvia Estela Martinez, Sylvia Estela Guerra Martinez, and Mauricio

Guerra Martinez (collectively the Martinezes). This cause is now before the Court on
appellees’ motion to dismiss the appeal. Appellees argue the cause is now moot, since

the trial court granted appellant’s motion to transfer venue to Harris County, Texas.

       Pursuant to Texas Rule of Appellate Procedure 29.5, “while an appeal from an

interlocutory order is pending, the trial court retains jurisdiction of the case and may make

further orders, including one dissolving the order appealed from, and if permitted by law,

may proceed with a trial on the merits.” Garcia v. Marichalar, 185 S.W.3d 70, 72 (Tex.

App.—San Antonio 2005, no pet.). However, the trial court cannot make an order which:

       (a)    is inconsistent with any appellate court temporary order; or

       (b)    interferes with or impairs the jurisdiction of the appellate court or
              effectiveness of any relief sought or that may be granted on appeal.

TEX. R. APP. P. 29.5. Texas Rule of Appellate Procedure 29.6 allows an appellate court

to review “any interlocutory order that interferes with or impairs the effectiveness of the

relief sought or that may be granted on appeal.” Id. 29.6(a)(2).

       The Martinezes argue in their motion to dismiss that we no longer have jurisdiction

over this appeal because pending appeal, the trial court transferred the cause to Harris

County. “The Thirteenth Court of Appeals District is composed of the counties of Aransas,

Bee, Calhoun, Cameron, DeWitt, Goliad, Gonzales, Hidalgo, Jackson, Kenedy, Kleberg,

Lavaca, Live Oak, Matagorda, Nueces, Refugio, San Patricio, Victoria, Wharton, and

Willacy.” TEX. GOV’T CODE ANN. § 22.201. Harris County is not within our jurisdiction.

Thus, we must consider whether the trial court’s transfer order interfered with or impaired

our jurisdiction over this appeal.

       “We have jurisdiction to consider appeals only from final judgments or from

interlocutory orders made immediately appealable by statute.” See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001). However, there shall be no interlocutory appeals
from a trial court’s ruling on a motion to transfer venue. TEX. R. CIV. P. 87; see also

Lockridge v. Martin, No. 02-21-00047-CV, 2021 WL 1421424, at *1 (Tex. App.—Fort

Worth Apr. 15, 2021, no pet. h.) (memo op.). Thus, we do not have jurisdiction over the

trial court’s order transferring venue to Harris County. Accordingly, the trial court’s transfer

order is not permitted by rule 29.5. Transferring the case has interfered or impaired the

jurisdiction of this Court; therefore, the proper remedy when the trial court interferes with

our jurisdiction is to vacate the offending order. See id. 29.6(a)(2); see also Lockridge,

2021 WL 1421424, at *1.

       We, therefore, DENY the Martinezes motion to dismiss. Furthermore, it is hereby

ORDERED that the trial court vacate its transfer order. See id. 29.6(a)(2); see also

Lockridge, 2021 WL 1421424, at *1.

       On April 7, 2021, we granted the Martinezes’ motion for extension of time to file a

brief. Therefore, they shall have two weeks from the date of this order to file their brief.



                                                                         PER CURIAM


Delivered and filed on the
19th day of May, 2021.